DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 2, 4, 5, 10, 12, 16, 18, 19 and 20 of U.S App. No. 16/028,392
Note that the following table compares the claims of present invention with the relevant claims in U.S App. 16/028,392, wherein the different parts of the claims being compared are underlined. Those not underlined are the same or effectively the same parts. Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims 1, 6, 11 and 16 of the instant application merely broadens the scope of claim 1, 10, 19 and 20 of U.S App. No. 16/028,392 by removing the limitation of the first indication information description (“the first indication information of the uplink resource further comprises time-domain information of the uplink resource and/or frequency-domain information of the type 1 uplink resource or the type 1 uplink resource;… ” as claimed in parent Claims 1, 10, 19 and 20) and ny removing the type 1 uplink resource and the type 2 uplink resource description (“subcarrier in a frequency domain and single-carrier frequency division multiple access (SC-FDMA) symbol in a time domain, wherein the subcarriers are orthogonal to each other”…). 

 
Instant Application                                    U.S App. 16/028,392
1.  A data transmission method, comprising: determining, by a terminal, first information of an uplink resource used for sending uplink data, wherein the 
first information indicates whether the uplink resource is a type 1 uplink 
resource with orthogonal subcarrier spacing of 3.75 kHz or a type 2 uplink 
resource with an orthogonal subcarrier spacing of 15 kHz;  and 
in response to determining the uplink resource being the type 2 uplink resource, sending, by the terminal, on the type 2 uplink resource according to a first timing relationship, the uplink data to a base station, the uplink data being 

obtaining, by a terminal, first information indicating an uplink resource used for sending uplink data or uplink control information by the terminal, wherein,
the first indication information of the uplink resource comprises information to indicate whether the uplink resource is a type 1 uplink resource or a type 2 uplink resource; 
the type 1 uplink resource comprises subcarrier in a frequency domain and single-carrier frequency division multiple access (SC-FDMA) symbol in a time domain, wherein the subcarriers are orthogonal to each other, and a subcarrier spacing is approximately 3.75 kHz; and 
the type 2 uplink resource comprises subcarrier in a frequency domain and single-carrier frequency division multiple access (SC-FDMA) symbol in a time domain, wherein the subcarriers are orthogonal to each other, and a subcarrier spacing is approximately 15 kHz; and
the first indication information of the uplink resource further comprises time-domain information of the uplink resource and/or frequency-domain information of the type 1 uplink resource or the type 1 uplink resource; 
in response to the uplink resource being a type 1 uplink resource, receiving, by the base station, on the type 1 uplink resource according to a first timing relationship corresponding to the type 1 uplink resource, the uplink data being 


uplink resource being the type 1 uplink resource, sending, by the terminal, on 
the type 1 uplink resource according to a second timing relationship, the 
uplink data to a base station, the uplink data being scheduled by second 
scheduling information, wherein the second timing relationship indicates a 
timing relationship between the second scheduling information and the uplink 
data.
4. The method according to claim 1, in response to the uplink resource being a type 2 uplink resource, sending, by the terminal on the type 2 uplink resource according to a second timing relationship corresponding to the type 2 uplink resource, the uplink data being scheduled by second scheduling information, wherein the second timing relationship corresponding to the type 1 uplink resource indicates a timing relationship between the second scheduling information and the uplink data.
3.  The method according to claim 1, further comprising: obtaining, by the 

information of the uplink resource.

receiving, by the terminal, system information from a base station, wherein the system information comprises the time-domain information and/or the frequency-domain information of the type 1 uplink resource, and/or the time-domain information and/or the frequency-domain information of the type 2 uplink resource.

terminal, sub carrier information of the uplink resource.
5.  The method according to claim 1, further comprising: 
obtaining, by the terminal, second indication information of the uplink resource used for sending the uplink data, wherein the second indication information comprises subcarrier 
information of the type 1 uplink resource or the type 2 uplink resource used for sending the uplink data by the terminal;  the subcarrier information comprises at least one of the following: a subcarrier 
quantity, a subcarrier index, or information used to indicate a location or an index of a subcarrier in the frequency domain;  
wherein the second indication information further comprises first scheduling information. 

the first indication information comprises: receiving, by the terminal, a 
random access response (RAR) from the base station, wherein the RAR comprises 
the first information.
18. The method according to claim 12, wherein:
the DCI or the RAR further comprises the first  scheduling information
6.  A data transmission method, comprising: sending, by a base station, first information of an uplink resource used for sending uplink data to a terminal, 
wherein the first information indicates whether the uplink resource is a type 1 
uplink resource or a type 2 uplink resource, and wherein a subcarrier spacing of the type 1 uplink resource is 
    in response to the uplink resource being the type 2 uplink resource, receiving, by the base station, on the type 2 uplink resource according to a first timing relationship, the uplink data from the terminal, the uplink data being scheduled by first scheduling information, 
wherein the first timing relationship indicates a timing relationship between 
the first scheduling information and the uplink data.

sending, by the base station, first information indicating an uplink resource used for sending uplink data or uplink control information by the terminal, wherein,
the first indication information of the uplink resource comprises information to 
the type 1 uplink resource comprises subcarrier in a frequency domain and single-carrier frequency division multiple access (SC-FDMA) symbol in a time domain, wherein the subcarriers are orthogonal to each other, and a subcarrier spacing is approximately 3.75 kHz; and 
the type 2 uplink resource comprises subcarrier in a frequency domain and single-carrier frequency division multiple access (SC-FDMA) symbol in a time domain, wherein the subcarriers are orthogonal to each other, and a subcarrier spacing is approximately 15 kHz; and
the first indication information of the uplink resource further comprises time-domain information of the uplink resource and/or frequency-domain information of the type 1 uplink resource or the type 1 uplink resource; 
in response to the uplink resource being a type 1 uplink resource, receiving, by the base station, on the type 1 uplink resource according to a first timing relationship corresponding to the type 1 uplink resource, the uplink data being scheduled by first scheduling information and sent by the terminal, wherein the first timing relationship corresponding to the type 1 uplink resource indicates a timing relationship between the first scheduling information and the uplink data

uplink resource being the type 1 uplink resource, receiving, by the base 
station, on the type 1 uplink resource according to a second timing 
relationship, the uplink data from the terminal, the uplink data being 
the second timing 
relationship indicates a timing relationship between the second scheduling 
information and the uplink data.
type 2 uplink resource, receiving from the terminal by the base station, on the type 2 uplink resource according to a third timing relationship corresponding to the type 2 uplink resource, the uplink data being scheduled by second scheduling information, wherein the third timing 

station, time-domain information of the uplink resource, and frequency-domain 
information of the uplink resource to the terminal.
10. A data transmission method, comprising: 
sending, by the base station, first information indicating an uplink resource used for sending uplink data or uplink control information by the terminal, wherein,
the first indication information of the uplink resource comprises information to indicate whether the uplink resource is a type 1 uplink resource or a type 2 uplink resource; 
the type 1 uplink resource comprises subcarrier in a frequency domain and single-carrier frequency division multiple access (SC-FDMA) symbol in a time domain, wherein the subcarriers are orthogonal to each other, and a subcarrier spacing is approximately 3.75 kHz; and 
the type 2 uplink resource comprises subcarrier in a frequency domain and single-carrier frequency division multiple access (SC-FDMA) symbol in a time domain, wherein the subcarriers are orthogonal to each other, and a subcarrier spacing is approximately 15 kHz; and
the first indication information of the uplink resource further comprises time-domain information of the uplink resource and/or frequency-domain information of the type 1 uplink resource or the type 1 uplink resource; 
in response to the uplink resource being a type 1 uplink resource, receiving, by the base station, on the type 1 uplink resource according to a first timing relationship corresponding to the type 1 uplink resource, the uplink data being scheduled by first scheduling information and sent by the terminal, wherein the first timing relationship corresponding to the type 1 uplink resource indicates a timing relationship between the first scheduling information and the uplink data.

station, sub carrier information of the uplink resource to the terminal.
12.  The method according to claim 10, further comprising: sending, by the base 
station, downlink control information (DCI) or a random access response (RAR) 
to the terminal, wherein the DCI or the RAR comprises second indication 
information indicating the uplink resource used for sending the uplink 
data by the terminal;  
the second indication information comprises subcarrier information of the type 1 uplink resource or the type 2 uplink resource used for sending the uplink data by the terminal;  
the subcarrier information comprises at least one of the following: a subcarrier 
quantity, a subcarrier index, or information indicating a location or an index of a subcarrier in the frequency domain;  

the first indication information to the terminal comprises: sending, by the 
base station, a random access response (RAR) to the terminal, wherein the RAR 
comprises the first information.
18. The method according to claim 12, wherein:
the DCI or the RAR further comprises the first  scheduling information
11.  A terminal, comprising: a processor;  and a computer readable storage 
medium storing programming for execution by the processor, the programming 
including instructions to perform steps comprising: obtaining first information 
of an uplink resource used for sending uplink data, wherein the first 
information indicates whether the uplink resource is a type 1 uplink resource 
or a type 2 uplink resource, and wherein a subcarrier spacing of the type 1 

resource is 15 kHz;  and in response to the uplink resource being the type 2 
uplink resource, sending on the type 2 uplink resource according to a first 
timing relationship, the uplink data to a base station, the uplink data being 
scheduled by first scheduling information, wherein the first timing 
relationship indicates a timing relationship between the first scheduling 
information and the uplink data.


the memory is configured to store a computer executable instruction, the processor is connected to the memory by using the system bus, and when the terminal runs, the processor executes the computer executable instruction stored in the memory, so that the terminal executes the data transmission method according to claim 1.
12.  The terminal according to claim 11, wherein the programming further 
includes instructions to perform: in response to the uplink resource being the 
type 1 uplink resource, sending on the type 1 uplink resource according to a 
second timing relationship, the uplink data to a base station, the uplink data 
being scheduled by second scheduling information, wherein the second timing 

information and the uplink data.
type 2 uplink resource, sending, by the terminal on the type 2 uplink resource according to a second timing relationship corresponding to the type 2 uplink resource, the uplink data being scheduled by second scheduling information, wherein the second timing relationship corresponding to the type 1 uplink 

includes instructions to perform: obtaining time-domain information of the 
uplink resource, and frequency-domain information of the uplink resource.
2. The method according to claim 1, wherein the obtaining, by a terminal, first indication information of an uplink resource used for sending uplink data or uplink control information comprises:
receiving, by the terminal, system information from a base station, wherein the system information comprises the time-domain information and/or the frequency-domain information of the type 1 uplink resource, and/or the time-domain information and/or the frequency-domain information of the type 2 uplink resource.
14.  The terminal according to claim 11, wherein the programming further 
includes instructions to perform: obtaining sub carrier information of the 
uplink resource.
5.  The method according to claim 1, further comprising: 
obtaining, by the terminal, second indication information of the uplink resource used for sending the uplink data, wherein the second indication information comprises subcarrier 
the subcarrier information comprises at least one of the following: a subcarrier 
quantity, a subcarrier index, or information used to indicate a location or an index of a subcarrier in the frequency domain;  
wherein the second indication information further comprises first scheduling information.

instructions to perform: receiving a random access response (RAR) from the base station, wherein the RAR comprises the first information.
18. The method according to claim 12, wherein:
the DCI or the RAR further comprises the first  scheduling information
16.  A base station, comprising: a computer readable storage medium storing 
programming for execution by the processor, the programming including 

uplink resource used for sending uplink data to a terminal, wherein the first 
information indicates whether the uplink resource is a type 1 uplink resource 
or a type 2 uplink resource, and wherein a subcarrier spacing of the type 1 
uplink resource is 3.75 kHz, and a subcarrier spacing of the type 2 uplink 
resource is 15 kHz;  and in response to the uplink resource being the type 2 
uplink resource, receiving on the type 2 uplink resource according to a first 
timing relationship, the uplink data from the terminal, the uplink data being 
scheduled by first scheduling information, wherein the first timing 
relationship indicates a timing relationship between the first scheduling 
information and the uplink data.




type 1 uplink resource, receiving on the type 1 uplink resource according to a 
second timing relationship, the uplink data from the terminal, the uplink data 
being scheduled by second scheduling information, wherein the second timing 
relationship indicates a timing relationship between the second scheduling 
information and the uplink data.
type 2 uplink resource, receiving from the terminal by the base station, on the type 2 uplink resource according to a third timing relationship corresponding to the type 2 uplink resource, the uplink data being scheduled by second scheduling information, wherein the third timing relationship corresponding to the type 1 uplink resource indicates a timing relationship between the second scheduling information and the uplink data.

includes instructions to perform: sending time-domain information of the uplink 
resource, and frequency-domain information of the uplink resource to the 
terminal.
10. A data transmission method, comprising: 
sending, by the base station, first information indicating an uplink resource used for sending uplink data or uplink control information by the terminal, wherein,
the first indication information of the uplink resource comprises information to indicate whether the uplink resource is a type 1 uplink resource or a type 2 uplink resource; 
the type 1 uplink resource comprises subcarrier in a frequency domain and single-carrier frequency division multiple access (SC-FDMA) symbol in a time domain, wherein the subcarriers are orthogonal to each other, and a subcarrier spacing is approximately 3.75 kHz; and 
the type 2 uplink resource comprises subcarrier in a frequency domain and single-carrier frequency division multiple access (SC-FDMA) symbol in a time domain, wherein the subcarriers are orthogonal to each other, and a subcarrier spacing is approximately 15 kHz; and
the first indication information of the uplink resource further comprises time-domain information of the uplink resource and/or frequency-domain information of 
in response to the uplink resource being a type 1 uplink resource, receiving, by the base station, on the type 1 uplink resource according to a first timing relationship corresponding to the type 1 uplink resource, the uplink data being scheduled by first scheduling information and sent by the terminal, wherein the first timing relationship corresponding to the type 1 uplink resource indicates a timing relationship between the first scheduling information and the uplink data.

includes instructions to perform: sending sub carrier information of the uplink 
resource to the terminal.
12.  The method according to claim 10, further comprising: sending, by the base 
station, downlink control information (DCI) or a random access response (RAR) 
to the terminal, wherein the DCI or the RAR comprises second indication 
information indicating the uplink resource used for sending the uplink 
data by the terminal;  

the subcarrier information comprises at least one of the following: a subcarrier 
quantity, a subcarrier index, or information indicating a location or an index of a subcarrier in the frequency domain;  

instructions to perform: sending a random access response (RAR) to the 
terminal, wherein the RAR comprises the first information.
18. The method according to claim 12, wherein:
the DCI or the RAR further comprises the first  scheduling information.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464